DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               ERIC LOUIS,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D15-4316

                          [November 2, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Usan, Judge; L.T. Case No. 12-15725 CF10A.

   Carlos J. Martinez, Public Defender, Eleventh Judicial Circuit, and
Jeffrey Paul DeSousa, Assistant Public Defender, Miami, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Ilana Mitzner and
Jeanine Germanowicz, Assistant Attorneys General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.